         Case 4:19-cr-00065-BMM Document 66 Filed 07/21/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                        GREAT FALLS MONTANA


 UNITED STATES OF AMERICA,                     Case No. CR 19-65-GF-BMM

                 Plaintiff,                  ORDER VACATING TRIAL DATE
                                               AND SETTING CHANGE OF
 vs.                                                PLEA HEARING

 SEAN HENRY WHITE BREMNER
 a/k/a Sean Bremz,

                Defendant.

        Defendant Sean Henry White Bremner, having filed a Motion to Enter Guilty

Plea;

        IT IS HEREBY ORDERED that the final pretrial conference and jury trial

in this matter, presently scheduled for Tuesday, August 4, 2021, are VACATED; IT

IS FURTHER HEREBY ORDERED that a Change of Plea Hearing shall be and

is hereby scheduled for Thursday, August 12, 2021 at 2:30 p.m. before the

undersigned.


        DATED this 21st day of July, 2021.




                                        1
